1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     JOHN QUINTERO,                                    Case No. 3:17-cv-00066-MMD-CBC
10                                         Plaintiff,                    ORDER
             v.
11
      ROMEO ARANAS, et al.,
12
                                      Defendants.
13

14          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
15   by a person in the custody of the Nevada Department of Corrections. Plaintiff has
16   submitted an application to proceed in forma pauperis. (ECF No. 1.) Based on the
17   financial information provided, the Court finds that Plaintiff is unable to prepay the full
18   filing fee in this matter.
19          The Court imposed a 90-day stay on February 26, 2019, and the Court entered a
20   subsequent order extending the stay. (ECF No. 9, 13.) The Court has now vacated the
21   inmate early mediation conference. (ECF No. 15.) In light of that order, the Court will lift
22   the stay so the action may proceed.
23          For the foregoing reasons, it is ordered that:
24          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is granted.
25   Plaintiff will not be required to pay an initial installment of the filing fee. In the event that
26   this action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. §
27   1915(b)(2).
28   ///
1           2.     The movant herein is permitted to maintain this action to conclusion without

2    the necessity of prepayment of any additional fees or costs or the giving of security

3    therefor. This order granting leave to proceed in forma pauperis will not extend to the

4    issuance and/or service of subpoenas at government expense.

5           3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

6    will pay to the Clerk of the United States District Court, District of Nevada, 20% of the

7    preceding month’s deposits to Plaintiff’s account (John Quintero, # 93782), in the months

8    that the account exceeds $10.00, until the full $350.00 filing fee has been paid for this

9    action. The Clerk of the Court is instructed to send a copy of this order to the Finance

10   Division of the Clerk’s Office. The Clerk of the Court also is instructed to send a copy of

11   this order to the attention of the Chief of Inmate Services for the Nevada Department of

12   Corrections, P.O. Box 7011, Carson City, NV 89702.

13          4.     The Clerk of the Court is instructed to electronically serve a copy of this

14   order and a copy of Plaintiff’s second amended complaint (ECF No. 7) on the Office of

15   the Attorney General of the State of Nevada by adding the Attorney General of the State

16   of Nevada to the docket sheet. This does not indicate acceptance of service.

17          5.     Service must be perfected within 90 days from the date of this order

18   pursuant to Fed. R. Civ. P. 4(m).

19          6.     Subject to the findings of the screening order (ECF No. 9), within 21 days

20   of the date of entry of this order, the Attorney General’s Office must file a notice advising

21   the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service;

22   (b) the names of the defendants for whom it does not accept service, and (c) the names

23   of the defendants for whom it is filing the last-known-address information under seal. As

24   to any of the named defendants for whom the Attorney General’s Office cannot accept

25   service, the Office must file, under seal, but not serve the inmate Plaintiff, the last known

26   address(es) of those defendant(s) for whom it has such information. If the last known

27   address of the defendant(s) is a post office box, the Attorney General's Office must

28   attempt to obtain and provide the last known physical address(es).

                                                  2
1           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

2    must file a motion identifying the unserved defendant(s), requesting issuance of a

3    summons, and specifying a full name and address for the defendant(s). For the

4    defendant(s) as to which the Attorney General has not provided last-known-address

5    information, Plaintiff must provide the full name and address for the defendant(s).

6           8.     If the Attorney General accepts service of process for any named

7    defendant(s), such defendant(s) must file and serve an answer or other response to the

8    complaint within 60 days from the date of this order.

9           9.     Henceforth, Plaintiff must serve upon defendant(s) or, if an appearance has

10   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

11   document submitted for consideration by the Court. Plaintiff must include with the original

12   document submitted for filing a certificate stating the date that a true and correct copy of

13   the document was mailed or electronically filed to the defendants or counsel for the

14   defendants. If counsel has entered a notice of appearance, Plaintiff must direct service to

15   the individual attorney named in the notice of appearance, at the physical or electronic

16   address stated therein. The Court may disregard any document received by a district

17   judge or magistrate judge which has not been filed with the Clerk, and any document

18   received by a district judge, magistrate judge, or the Clerk which fails to include a

19   certificate showing proper service.

20          10.    This case is no longer stayed.

21          DATED THIS 18th day of July 2019.

22

23                                             MIRANDA M. DU
                                               UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                  3
